Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 13, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142237 & (39)                                                                                       Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  SHERRY LOAR, MICHELLE BERRY,                                                                            Brian K. Zahra,
  and PAULETTE SILVERSON,                                                                                            Justices
            Plaintiffs-Appellants,
  v                                                                SC: 142237
                                                                   COA: 294087
  DEPARTMENT OF HUMAN SERVICES
  and DIRECTOR OF DEPARTMENT OF
  HUMAN SERVICES,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the September 22, 2010 order of the
  Court of Appeals is considered, and it is DENIED, because the questions presented are
  moot.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 13, 2011                       _________________________________________
         d0706                                                                Clerk